OPINION and ORDER

SMITH, Senior Judge.
Defendant filed a motion to dismiss in this case arguing that this Court does not have subject matter jurisdiction. Plaintiff filed a motion for voluntary dismissal conceding that the Court does not have jurisdiction under the Tucker Act to hear her case. Plaintiff further requests this Court to transfer her case to the appropriate district court.
Plaintiffs complaint demands $8,470,000 in damages based upon the delay she experienced in acquiring United States citizenship. See generally Compl. The gravamen of Plaintiffs complaint is that various Government officials treated her and her mother negligently, or with deliberate indifference with respect to their citizenship. The Tucker Act explicitly grants this Court the power to adjudicate “any claim against the United States ... in cases not sounding in tort.” 28 U.S.C. § 1491(a)(1) (emphasis added). As all of Plaintiffs causes of action in her complaint sound in tort, this Court does not possess jurisdiction to entertain this action.
The Federal Tort Claims Act (FTCA) gives district courts exclusive jurisdiction over civil actions against the United States based on injury to a person or property caused by the negligent or wrongful act or omission of any employee of the Government while acting within the scope of his office or employment. 28 U.S.C. § 1346(b)(1). While the United States district courts possess exclusive jurisdiction under this act, a jurisdictional prerequisite to suit is the filing of an administrative claim with the appropriate agency. See 28 U.S.C. § 1346(b). Plaintiff does not offer any evidence of submitting such a claim. Therefore, this Court must deny Plaintiffs request for transfer. Moreover, Plaintiffs complaint alleges actions between 1948 and 2004. Under the federal Tort Claims Act the claims are barred by the two-year statute of limitations set forth in 28 U.S.C. § 2401(b).
For the reasons set forth above, the Court hereby GRANTS Defendant’s Motion to Dismiss WITHOUT PREJUDICE. Plaintiffs Motion to Voluntarily Dismiss the Matter and Request for Transfer is DENIED. The Clerk is directed to enter judgment accordingly.
It is so ORDERED.